REVENUESHARES ETF TRUST REVENUESHARES LARGE CAP FUND REVENUESHARES MID CAP FUND REVENUESHARES SMALL CAP FUND REVENUESHARES FINANCIALS SECTOR FUND REVENUESHARES ADR FUND REVENUESHARES NAVELLIER OVERALL A-100 FUND REVENUESHARES ULTRA DIVIDEND FUND (each, a “Fund,” and collectively, the “Funds”) Supplement dated September 9, 2015 to the Prospectus dated October 28, 2014 The following supplements the information about the Funds’ investment adviser, VTL Associates, LLC (“VTL”), and sub-adviser, Index Management Solutions, LLC (“IMS”), included in the Prospectus.IMS is a wholly owned subsidiary of VTL. On September 9, 2015, OppenheimerFunds, Inc. announced that it signed a definitive agreement to acquire VTL (the “Transaction”). The Transaction is subject to certain regulatory approvals, as well as other conditions to closing. In connection with this announcement, the Funds’ Board of Trustees (the “Board”) will meet to consider a new investment advisory agreement between VTL and the Trust, on behalf of each Fund, as well as other matters related to the Transaction. The Funds’ Prospectus will be further supplemented to announce the Board’s determinations. * * * Please keep this supplement for future reference. REVENUESHARES ETF TRUST REVENUESHARES GLOBAL GROWTH FUND Supplement dated September 9, 2015 to the Prospectus dated November 26, 2014 The following supplements the information about the RevnueShares Global Growth Fund’s (the “Fund’s”) investment adviser, VTL Associates, LLC (“VTL”), and sub-adviser, Index Management Solutions, LLC (“IMS”), included in the Prospectus. IMS is a wholly owned subsidiary of VTL. On September 9, 2015, OppenheimerFunds, Inc. announced that it signed a definitive agreement to acquire VTL (the “Transaction”). The Transaction is subject to certain regulatory approvals, as well as other conditions to closing. In connection with this announcement, the Fund’s Board of Trustees (the “Board”) will meet to consider a new investment advisory agreement between VTL and the Trust, on behalf of the Fund, as well as other matters related to the Transaction. The Fund’s Prospectus will be further supplemented to announce the Board’s determinations. * * * Please keep this supplement for future reference
